741 N.W.2d 514 (2007)
In re ANONYMOUS JUDGE, Plaintiff,
v.
MICHIGAN JUDICIAL TENURE COMMISSION, Defendant.
Docket No. 134505.
Supreme Court of Michigan.
December 5, 2007.
On order of the Court, the motion to seal the file is GRANTED, in order to preserve the confidentiality of Judicial Tenure Commission proceedings provided by MCR 9.221. The complaint for superintending control is considered, and relief is DENIED, because the Court is not persuaded that it should grant the requested relief.
MARILYN J. KELLY, J., concurs and states as follows:
I concur in the decision to deny the relief sought in the belief, shared I think by others on the Court, that the Judicial Tenure Commission will act on plaintiff's requests for disqualification before taking any other formal action in this matter.